Title: To James Madison from William C. C. Claiborne, 10 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 10 August 1805, New Orleans. “I now transmit you a Copy of the Marquis’s answer (marked No 1) to my Letter of the 3rd. Inst. You will perceive Sir, that Morales has authority to continue his Sales in West Florida; that he contemplates residing in this City, and proposes to issue Official orders from hence, as Intendant of East and West Florida. I consider a conduct of this kind, not only disrespectful, but insulting to this Government, and I have accordingly addressed on this day a Letter to the Marquis, of which the enclosed (no 2) is a copy. Since the possession of this Territory by the United States, the departure of Morales has several times been solicited; I considered him an unprincipled, intrigu’ing Man, and was persuaded that his views were Hostile to the Interest of the United States. His early departure was promised; He once assured me in person (in the month of May last) that his King had ordered him to Mexico, and that he would depart so soon as some necessary Business relating to the Kings revenue was adjusted. I requested him to expedite that Business, and in the mean time promised him protection, and this I presume is the ‘assent’ to which he alludes.”
        